Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 1 of 30




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 2 of 30

                 2019-46877 / Court: 234




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 3 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 4 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 5 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 6 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 7 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 8 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 9 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 10 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 11 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 12 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 13 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 14 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 15 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 16 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 17 of 30

                 2019-46877 / Court: 234




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 18 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 19 of 30

                 2019-46877 / Court: 234




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 20 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 21 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
        fic
     of
  Un
       Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 22 of 30                              7/17/2019 3:32 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 35210110
                                                  LAW OFFICES                                 By: Cynthia Clausell-McGowan
   NICK C. NICHOLS, P.C. ++
                                                                                                     Filed: 7/17/2019 3:32 PM
                                                                                        FRANK T. ABRAHAM
  RANDALL O. SORRELS, P.C.*+
   BENNY AGOSTO, JR, P.C.*
                                    ABRAHAM, WATKINS, NICHOLS,                                   (1924-2004)
   MUHAMMAD S. AZIZ, P.C.*                                                                         ______
   BRANT J. STOGNER, P.C.*            SORRELS, AGOSTO & AZIZ
            ______                                                                            W. W. WATKINS
                                          800 COMMERCE STREET                                    (1920-1987)
 IMRANA MANZANARES, R.N., J.D.
                                                                                                   ______
        KELLY M. WOODS                   HOUSTON, TEXAS 77002-1776
      MICHELLE A. CIOLEK
      JONATHAN D. SNEED
                                                (713) 222-7211                   *BOARD CERTIFIED: PERSONAL INJURY TRIAL LAW
                                                                                    TEXAS BOARD OF LEGAL SPECIALIZATION
        CIRO J. SAMPERI                       FAX (713) 225-0827
  JENNIFER O’BRIEN STOGNER**
        ANGELINA WIKE
                                                1-800-870-9584                                  **OF COUNSEL

       LENA B. LAURENZO                      www.abrahamwatkins.com




                                                                                      k
                                                                                      +BOARD CERTIFIED: CIVIL TRIAL LAW
ALEXANDRA L. FARIAS-SORRELS**                                                        TEXAS BOARD OF LEGAL SPECIALIZATION




                                                                                   ler
         KARL P. LONG
                                                                                              ++RETIRED PARTNER




                                                                                tC
                                                 July 17, 2019




                                                                            ric
 Via E-filing




                                                                         ist
 Harris County District Clerk




                                                                      sD
           RE:        Envelope Id: 35030261




                                                                      es
                      Case #:       201946877



                                                                 rg
                      Case Name: Mohammed, Ahmed v Allstate Vehicle and Property Insurance
                                   Company, et al.
                                                            Bu
                                                         n
 Dear Clerk of the Court:
                                                     ily
                                                  ar


           Please issue citations for the remaining Defendants in this case as outlined below:
                                             M




           1.         Timothy Paul McClure
                                           of




           2.         Janie Renee Williams
                                         e




           3.         Jessica Leigh Hall Kromm
                                     ffic




 They were inadvertently omitted from the additional services section of the filing. Please contact
                                    O




 me at chernandez@awtxlaw.com or 713-222-7211 if I can provide you with any additional
 information.
                                    y
                                 op




                                                            Sincerely,
                               C
                         ial
                     fic




                                                            /s/ Clarisa Hernandez
             of




                                                            Clarisa Hernandez
           Un




                                                            Paralegal to Angelina Wike
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 23 of 30




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 24 of 30             7/19/2019 9:30 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 35261265
                                                                                     By: bradley darnell
                                                                             Filed: 7/19/2019 9:30 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 25 of 30            7/30/2019 10:06 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 35530532
                                                                                     By: bradley darnell
                                                                           Filed: 7/30/2019 10:06 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 26 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 27 of 30                               8/1/2019 11:19 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 35610170
                                                                                                                By: Iris Collins
                                                                                                    Filed: 8/1/2019 11:19 AM

                                                    CAUSE NO. 2019-46877

   AHMED MOHAMMED,                                               IN THE DISTRICT COURT

        Plaintiff,

   v.                                                            234TH JUDICIAL DISTRICT




                                                                                       k
                                                                                    ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY,




                                                                                 tC
   TIMOTHY PAUL MCCLURE, JANIE                                   HARRIS COUNTY, TEXAS




                                                                             ric
   RENEE WILLIAMS AND JESSICA
   LEIGH HALL KROMM,




                                                                          ist
                                                                       sD
        Defendants.




                                                                    es
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE



                                                                  rg
TO THE HONORABLE JUDGE OF SAID COURT:
                                                                Bu
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                                               n
                                                           ily

Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                           ar
                                                          M




filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                     of




                                                 I. GENERAL DENIAL
                                                 e
                                           ffic




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                       O




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                   y
                                op




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                           C




Constitution and laws of the State of Texas.
                       ial
                   fic




                                                 II. SPECIFIC DENIALS
            of




          In addition to any Notice required by the applicable insurance policy, Defendant denies
          Un




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance

Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Defendant files this answer subject to its verified Motion to Abate.



 Mohammed vs. Allstate, et al.                                                                    Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473966265.1
     Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 28 of 30



          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                                     k
                                                                                  ler
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                               tC
Texas Civil Practice and Remedies Code.




                                                                           ric
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                        ist
                                                                     sD
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                    es
                                        III. REQUEST FOR DISCLOSURE



                                                                 rg
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                                Bu
within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                               n
                                                           ily

through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                           ar
                                                          M




Defendant further requests disclosure of any and all documents, electronic information, and
                                                     of




tangible items that you have in your possession, custody or control and which may be used to
                                                 e
                                           ffic




support your claims or defenses.
                                       O




                                                   IV. JURY DEMAND
                                   y
                                op




          Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                           C




formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the
                       ial
                   fic




jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Mohammed vs. Allstate, et al.                                                                   Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473966265.1
     Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 29 of 30



service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs take nothing

by this suit against Defendant, that Defendant be discharged, and that the Court grant such other




                                                                                          k
                                                                                       ler
and further relief, both general and special, at law and in equity to which Defendant may be justly




                                                                                    tC
                                                                 Respectfully submitted,




                                                                                ric
                                                                 SUSAN L. FLORENCE & ASSOCIATES




                                                                             ist
                                                                          sD
                                                                       es
                                                                       rg
                                                                 MICHAEL MAUS
                                                                 Bu
                                                                 TBN: 24008803
                                                               n
                                                                 811 Louisiana St Ste 2400
                                                             ily

                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                           ar



                                                                 (713) 336-2842
                                                          M




                                                                 (877) 684-4165 (fax)
                                                     of




                                                                 ATTORNEY FOR DEFENDANT
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Mohammed vs. Allstate, et al.                                                                Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473966265.1
     Case 4:19-cv-03087 Document 1-3 Filed on 08/17/19 in TXSD Page 30 of 30



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 1st day of




                                                                                     k
                                                                                  ler
August, 2019, to:




                                                                               tC
Attorney for Plaintiff, Mohammed




                                                                           ric
Brant J. Stogner, Esq.
Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz




                                                                        ist
800 Commerce St




                                                                     sD
Houston TX 77002-1776                           VIA E-SERVE




                                                                    es
                                                                  rg
                                                                Bu
                                                               n
                                                                MICHAEL MAUS
                                                           ily
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Mohammed vs. Allstate, et al.                                                                     Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0473966265.1
